         Case 1:19-cv-00554-PAE Document 122
                                         129 Filed 06/02/20
                                                   06/04/20 Page 1 of 1
                                                                      2



Via ECF only                                                                        June 2, 2020
Honorable Paul A. Engelmayer
United States District Court, SDNY
40 Foley Square, Room 1305
New York, New York 10007

                 Re:   Roc Nation LLC v. HCC International Insurance Company, PLC
                       Venue: US District Court - Southern District of New York
                       Case No.: 1:19-cv-00554-PAE

Dear Judge Engelmayer:

       This firm is legal counsel to Houston Casualty Company (“HCC”), improperly pled as
HCC International Insurance Company, PLC, regarding the above-referenced matter. We write to
request permission, pursuant to § 4.B of Your Honor’s individual rules and practices and Order
dated May 29, 2020 (Docket No. 118) to submit the following documents in redacted form:

            1.   HCC’s letter seeking to file a discovery motion;
            2.   HCC’s May 23, 2020 letter regarding discovery issues (Exhibit A);
            3.   HCC’s May 26, 2020 letter regarding discovery issues (Exhibit B);
            4.   Portions of the transcript of the deposition of Hal Blackman (Exhibit E).

        Redactions to the above documents have been made as narrowly as possible and in
accordance with the requests of Plaintiff’s counsel. Further, as the transcript of the deposition of
Desiree Perez (Exhibit F) has been marked confidential, counsel for Plaintiff has requested that it
be sealed in its entirety.

       In accordance with Your Honor’s instructions, the documents have been uploaded via ECF
with a limited viewing level restricting viewing to selected parties as we await Your Honor’s
review of these documents and decision.

        Defendant seeks to file the aforementioned documents under seal as they contain sensitive
and confidential information pertaining to Plaintiff’s business operations, financial information,
and proprietary information as well as like information pertaining to individuals and entities that
are not parties to this litigation. This information is not available within the public domain and
was contemplated by the parties when they jointly drafted and entered into the confidentiality order
entered by Your Honor on August 6, 2019. See Document No. 42.

        Good cause exists for granting this request to file the above-referenced documents under
seal so that it may include these documents in HCC’s letter-motion seeking leave to file a motion
to compel discovery.

       Thank you for your time and attention to this matter.

                                                     Respectfully submitted,
                                                     /s/George J. Vogrin
                                                     George J. Vogrin
Case 1:19-cv-00554-PAE Document 129 Filed 06/04/20 Page 2 of 2

(SBOUFE5IF$PVSUJTTBUJTGJFEUIBU)$$hTQSPQPTFESFEBDUJPOTBOETFBMJOH
SFRVFTUTBSFOBSSPXMZUBJMPSFEBOEXBSSBOUFE*GTFBMJOHSFRVFTUTBSF
OFDFTTBSZJOUIFGVUVSF UIF$PVSUFYQFDUTUIFQBSUJFTXJMMFNQMPZUIJT
DBSFGVMBQQSPBDI

          SO ORDERED.

                             
                      __________________________________
                            PAUL A. ENGELMAYER
                            United States District Judge
+VOF 
